DETAILED ACTION
1.	 Claims 1, 2, 5, 6, 9-13(now renumbered 1-9 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing:

    PNG
    media_image1.png
    236
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    660
    media_image2.png
    Greyscale

4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 2 as a whole, closest art of record failed to teach or suggest among other thing:
“the step of updating the observation model as a minimization of the LMS problem

    PNG
    media_image3.png
    71
    489
    media_image3.png
    Greyscale

wherein subscripts n and n + 1 represents current and next frame indices, (p. ci)
represents an index range within a registered overlap region between a delayed image and
a current image, ni and m are learn rates for gain and offset updates, en is an error image
between a corrected current frame and a delayed frame. y« is a current input frame and t
is a spatio-temporal update mask, wherein the spatio-temporal update mask determines
pixel locations, wherein the observation model is configured to be updated at the pixel locations.”
5.The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 6 as a whole, closest art of record failed to teach or suggest among other thing:
    PNG
    media_image4.png
    308
    644
    media_image4.png
    Greyscale

6.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
7	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	“Adaptive Image-Registration-Based  Nonuniformity Correction Algorithm
With Ghost Artifacts Eliminating for Infrared Focal Plane Arrays “to Junjie Zeng et al.,  disclosed: 
  	A method for a scene-based non-uniformity correction to achieve a fixed-pattern noise reduction and eliminate ghosting artifacts in an infrared imagery (Abstract, section 2.2, section 3.4, an adaptive image registration nonuniformity correction method with the function of eliminating ghost artifacts in infrared image sequence that includes different fixed-pattern noise), comprising the steps of:
assessing an input image frame whether the input image frame has a sufficient scene detail for registrations to prevent false registrations originated from low-detail scenes ( section 3.4, Junjie specifically  teaches current image registration based NUC methods, wherein the method includes  a  gray scale distribution procedure in order to distinguished a  scene acts as low gray level background from moving targets, mainly in high gray scale, and  eliminate  the ghost artifacts  based on two consecutive images  in the image sequence, wherein the images are  infrared images)
calculating horizontal and vertical translations between  frames to find a shift(section 3.1, Fig.1, Junjie specifically  teaches a bidirectional image registration mode that illustrates how  a row and column displacement vectors dy and dx of a frame  are calculated as shown in Fig. 1.  Wherein dx and dy illustrates the horizontal and vertical translations of the frame respectively)
introducing a scene-adaptive registration quality metric to eliminate erroneous parameter updates resulting from unreliable registrations (Abstract, section 1 1st  paragraph, section 3.5,  Junjie specifically  teaches adaptive NUC method based on bidirectional image registration nonuniformity correction method with the function of eliminating ghost artifacts, wherein  the adaptive NUC  is a self-adaptive and applicable to varieties of scenes),
an observation model for a fixed pattern noise on an infrared image ( section 1 3rd  paragraph, the adjacent frames  of an infrared  image share the overlapped area with the same true scene but different fixed-pattern noise) is:

    PNG
    media_image5.png
    27
    350
    media_image5.png
    Greyscale

wherein the fixed pattern noise on the infrared image consists of  multiplicative gain terms and additive offset terms to be found for estimating and correcting the fixed pattern noise to obtain an uncorrupted clean image, where xn is a true response for an nth frame, y„ is an associated detector output signal, (i, j) is  pixel coordinates and a and b are  gain and offset coefficients (section 2. Equation 1, The nonuniformity characteristic of the infrared image, which assumes the actual output of detector has a linear function of true response, and the expression is as follows: 

    PNG
    media_image6.png
    51
    538
    media_image6.png
    Greyscale

where X is the true response of detector; Y is the output value of readout circuit; gn and On represent the gain and the offset coefficients of detector, respectively; ðx; yÞ means pixel's coordinate; and subscript n is the frame number of the image sequence.  Thus, an corresponds to gn, and bn corresponds to On).
the steps of performing an inter-frame registration with an adaptive frame delay and using a least mean squares (LMS) minimization for estimating the gain and offset coefficients (Considering that moving targets exist, the error function for updating is also accordingly adapted to eliminate the ghost artifacts. By using the least-mean-square-error iteration algorithm, the gain and offset coefficients of the overlapped area can be upd103ated in real time with the image sequence adaptively).

b. 	“Nonuniformity correction algorithm based on Gaussian mixture model” to Mou, Xin-gang et al., disclosed:
applying a Gaussian mixture model (GMM) based temporal consistency restriction to mask out unstable updates in non-uniformity correction parameters (Section 2 2nd paragraph, section 4  1st and 2nd paragraph,  Mou specifically teaches  a novel adaptive NUC algorithm  for a  Nonuniformity correction  based on Gaussian mixture model (GMM), wherein the algorithm is evaluated with infrared image sequences with simulated and real fixed-pattern noise. The results show a more reliable fixed-pattern noise reduction, tracking the parameter drift, and presenting a good adaptability to scene changes).
c.. 	“LOW-COMPLEXITY METHOD OF CONVERTING IMAGE/VIDEO INTO 3D FROM 2D” US20140294287 A1.to Guo et al, disclosed
a sufficiency of scene detail is checked by applying a Sobel kernel as an edge filter to extract an average magnitude of edge information in  images and comparing  the edge information with a threshold ([0024], Sobel mask filtering is employed for identifying whether each pixel in the frame is the edge feature point; namely, get a horizontal value and a vertical value with a mean value of one of the pixel and its ambient eight pixels in ROB format or the Y value of YUV format through a mask array in vertical and horizontal directions; sum up the absolute value of the horizontal value and that of the vertical value; and then compare the sum with an edge threshold).
d. 	“Apparatus and method for verifying image by comparison with template image” US7856137A to Yonezawa et al., disclosed: 
( claim 1,  image verifying apparatus 10 image input unit 11 input image 20 image trimming unit 21 horizontal projection 22 vertical projection 23 trimmed image (back side) 24 trimmed image (front side) 30 edge extracting unit 30a Sobel operator (for horizontal edge calculation) 30b Sobel operator (for vertical edge calculation) 31 edge-extracted image 32 edge-normalized image (back side) 33 edge-normalized image (front side) 40)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.














Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699